Cartoon Acquisition, Inc., Form 8-K Current Report dated September 8, 2006

Exhibit 10.4

(Reproduction of) Non-Negotiable Form of Promissory Note to Michael H. Troso by
Randolph S. Hudson



PROMISSORY NOTE




September 12,
2005                                                                                                                                                                                                                                                                               
$8,300


     FOR VALUE RECEIVED, Randolph S. Hudson, an individual principally residing
in the State of New York, entitled to receive mail at Post Office Box 103,
Wyoming, New York 14591-0103 (the "Maker"), promises to pay to the order of
Michael H. Troso, an individual principally residing in the State of Florida,
maintaining an address at 217 Sand Dollar Road, Indialantic, Florida 32903 (the
"Holder"), or at such other place as the Holder hereof may from time to time
designate in writing, in lawful money of the United States of America, the
principal sum of Eight Thousand Three Hundred and 00/100 ($8,300).

1.      Payment Terms. The Maker shall pay the principal together with all
accrued interest in one installment of $8,300 or by default until such date as
the entire principal balance has been fully paid.     The payment is due and
payable to the Holder hereof on the occurrence of the date of a change in
control of Montana Acquisition Corporation, a Delaware corporation (or in its
lawful successor) ("Montana"); whereby the corporation owned by the holder,
named "M. H. T. of Brevard, Inc.", a Florida corporation, disposes of a five per
cent (5%) or greater ownership interest in Montana.   2.      Prepayment
Permitted. The Maker shall have the right to prepay the unpaid principal thereon
in whole or in part at any time at his option, without penalty before the date
upon which the principal and interest hereon are due and payable to the Holder
hereof.   3.      Security. This Note is unsecured.   4.      Default. If the
Maker shall fail to make full payment hereunder within ten (10) calendar days of
the date when due, the Holder of this Note shall have the right to accelerate
this Note and to cause all of the unpaid principal of this Note to become
immediately due and payable without notice or demand, and said unpaid principal
shall bear interest from such date of default at the maximum rate permitted by
law and compounded annually; it being agreed that any delinquent and unpaid
interest not paid when due shall, at the option of the Holder hereof, be added
to the principal and shall draw interest at the rate provided in this paragraph.
Failure to exercise any option shall not constitute a waiver of any right of the
Holder hereof to exercise the same in the event of any subsequent default.   5. 
    Collection Costs. In the event that suit be brought hereon to collect the
Maker's obligation hereunder, or an attorney be employed by Holder to compel
Maker's payment of this Note, or any portion of the indebtedness evidenced
hereby, the Maker promises to pay all such reasonable expenses and attorneys'
fees and disbursements, including all fees and costs incurred by the Holder of
this Note on appeal and in connection with any bankruptcy proceeding.   6.     
Waiver of Presentment, Notice, Etc. The Maker of this Note hereby waives
presentment, protest and demand, notice of protest and demand, notice of
dishonor and/or nonpayment, and specifically consents to waive notice of (a) any
renewals or extensions of this Note, whether made in favor of the Maker or any
other person or entities and (b) the release, addition, or substitution of any
party directly or indirectly liable for the obligations and indebtedness
represented hereby.  

Troso Promissory Note, September 12, 2005, Page 1 of 2

--------------------------------------------------------------------------------

Cartoon Acquisition, Inc., Form 8-K Current Report dated September 8, 2006

Exhibit 10.4

(Reproduction of) Non-Negotiable Form of Promissory Note to Michael H. Troso by
Randolph S. Hudson

7.      Governing Law. This Agreement shall be construed in accordance with and
governed by the substantive laws of the State of New York, without reference to
principles governing choice or conflicts of laws.   8.      No Waiver. The
failure of the Holder of this Note at any time to require performance by the
Maker of any one or more of the provisions of this Note shall not affect the
right to require such performance at any time thereafter, nor shall the waiver
by the Holder hereof of a breach of any term or provision of this Note be
interpreted or held to be a waiver of any succeeding breach of such term or
provision or as a waiver of the term or provision itself.  

     IN WITNESS WHEREOF, the Maker has executed this Note as of the day, month,
and year first written above.



RANDOLPH S. HUDSON,
An individual
("Maker")


[NON-NEGOTIABLE FORM OF NOTE FOR SEC
FILING AND ILLUSTRATIVE PURPOSES ONLY.]






_____________________________________________
Randolph S. Hudson




NOTICE TO HOLDER OR OTHER HAVING ANY MATERIAL INTEREST HEREIN: ANY FACSIMILE OF
THIS NOTE IS NOT VALID FOR REDEMPTION OR FOR ANY OTHER PURPOSE. A LIGHT GREEN
BACKGROUND APPEARS BEHIND THE SIGNATURE, THE SIGNATURE IS IN BLACK INK, AND THIS
NOTICE APPEARS IN A LIGHT BLUE BANNER WITH A PINK BACKGROUND, RED TEXT ON YELLOW
CANVAS. THE MAKER WILL DISHONOR THIS NOTE IF ANY ALTERATIONS HAVE MADE HEREUPON.
THE FIRST PAGE OF THIS NOTE BEARS A PURPLE WATERMARK NEAR THE PAPER'S RIGHT
EDGE.

Troso Promissory Note, September 12, 2005, Page 2 of 2

--------------------------------------------------------------------------------